INVESTMENT MANAGERS SERIES TRUST 235 West Galena Street Milwaukee, Wisconsin 53212 July 1, 2014 VIA EDGAR TRANSMISSION U. S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Investment Managers Series Trust – File No.333-196361 Ladies and Gentlemen: We hereby request that the effective date of Pre-Effective Amendment No. 3 to the Registration Statement on Form N-14 of Investment Managers Series Trust (the “Trust”), with respect to the proposed issuance of new Class I shares of the Advisory Research MLP & Energy Infrastructure Fund series of the Trust (the “Fund”), for the outstanding shares of the Fund, be accelerated to July 2, 2014, or as soon as practicable thereafter, pursuant to Rule 461 under the Securities Act of 1933, as amended. Very truly yours, Investment Managers Series Trust /s/ Maureen Quill Name:Maureen Quill Title:President IMST Distributors, LLC /s/ Mark Fairbanks Name:Mark Fairbanks Title:President
